Case 6:19-cv-01837-CEM-LRH Document 94 Filed 07/28/20 Page 1 of 2 PageID 1036




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE
    FARM FIRE AND CASUALTY
    COMPANY,

                           Plaintiffs,

    v.                                                          Case No: 6:19-cv-1837-Orl-41LRH

    ADVANTACARE OF FLORIDA, LLC,
    CRN RECEIVABLE MANAGEMENT
    LLC, ADVANTACARE MULTI-
    SPECIALTY GROUP, LLC, KERRIANN
    FITZPATRICK, JOHN MANCUSO,
    KENNETH HOWE and FRANK
    SEVERIANO ALVAREZ, JR. ,

                           Defendants.


                                                 ORDER
           This cause comes before the Court on review of Plaintiffs’ “unopposed” motions to strike.

    See Doc. Nos. 92, 93. Plaintiffs seek to strike several of the various Defendants’ affirmative

    defenses as (1) improperly pleaded in shotgun fashion; (2) boilerplate and lacking factual support;

    and (3) legally insufficient and invalid as a matter of law. See id.

           The motions state that they are “unopposed” because “Defendants agreed not to oppose the

    relief sought . . . because Plaintiffs only sought to strike [Defendants] Affirmative Defenses without

    prejudice and with 20 days to re-plead the same.” See id. at 1, n.1. On review, this statement is

    problematic for several reasons. For one, the deadline for amending pleadings expired on February

    3, 2020. Doc. No. 50, at 1. That deadline has not been extended and Plaintiffs assume that leave

    to amend the answers would be permitted. In addition, Plaintiffs seek to strike several of the
Case 6:19-cv-01837-CEM-LRH Document 94 Filed 07/28/20 Page 2 of 2 PageID 1037




    affirmative defenses as invalid as a matter of law, and thus, repleader on those defenses may not be

    proper.

              Accordingly, it is ORDERED that Defendants shall respond to the merits of the respective

    motions to strike (Doc. Nos. 92, 93) on or before August 11, 2020. Said responses shall otherwise

    be filed in compliance with Local Rule 3.01(b). Failure to respond by the deadline set forth herein

    will result in the relief sought in the motions being considered unopposed in all respects.

              DONE and ORDERED in Orlando, Florida on July 28, 2020.




    Copies furnished to:

    Counsel of Record




                                                    -2-
